173 S.W.3d 661 (2005)
In the Interest of A.C., Respondent.
Juvenile Officer, Respondent,
v.
L.H. (Father), Appellant,
R.C. (Mother), Defendant.
No. WD 64688.
Missouri Court of Appeals, Western District.
October 18, 2005.
Lance M. Haley, Kansas City, MO, for Appellant.
William R. Jackson, III, Kansas City, MO, for Respondent.
Katherine J. Rodgers, Kansas City, MO, Attorney and Guardian.
Before SMITH, P.J., LOWENSTEIN and HOWARD, JJ.

ORDER
PER CURIAM.
Father appeals the judgment terminating his parental rights to his daughter, A.C. The trial court terminated Father's rights holding that by clear, cogent and convincing evidence termination was justified under the grounds stated in Section 211.447.4(2) and (3), RSMo.2000, and that termination was in the best interest of the child. Affirmed. Rule 84.16(b).